DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment/Response to Office Action, filed October 24, 2022 (“Reply”).  Applicant has amended Claims 1, 10, and 18.  Claims 12 and 21 are previously canceled.  As amended, Claims 1-11, 13-20, and 22-27 are presented for examination.
In Office action mailed July 21, 2022 (“Office Action”):
Claims 1-4, 6, 7, 10, 11, 13-15, 18-20, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch et al. (US 2020/0016457 A1 “Ben”) in view of Packles et al. (US 2019/0184234 A1 “Packles”) in view of Asikainen et al. (US 2021/0008413 A1) in view of Evancha et al. (US 2019/0111318 A1 “Evancha”) in view of Dotan-Cohen et al. (US 2019/0340554 A1 “Cohen”).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Evancha, and Cohen in view of Svensson (US 2009/0291726 A1).
Claims 9, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Evancha, and Cohen in view of Poure et al. (US 2018/0140903 A1 “Poure”).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Evancha, and Cohen in view of Ray (US 2018/0028896 A1).
Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch et al. (US 2020/0016457 A1 “Ben”) in view of Packles et al. (US 2019/0184234 A1 “Packles”) in view of Asikainen et al. (US 2021/0008413 A1) in view of Ciudad et al. (2008/0303949 A1 “Ciudad”) in view of Dotan-Cohen et al. (US 2019/0340554 A1 “Cohen”).


Response to Arguments
Applicant’s arguments (see Reply Pages 12-16) have been fully considered, but are not persuasive.  In particular:
Applicant presents at Reply top of Page 13 (emphasis in original):

while the "Scheduling Window 610" of Packles is discussed at paragraph [0078] of Packles as being "displayed in the interface 600," as is clearly shown in FIG. 6 of Packles, the Scheduling Window 610 occupies a pane of the interface 600 that is distinct from the "representation 602 of the class," and therefore is not "an overlay," much less "an overlay to be displayed during a rebroadcast,"

Applicant presents at Reply bottom of Page 13 (emphasis in original):
Packles, at most, describes a "user interface for one or more additional users" where the "user interface indicates to other users that the first user has commenced her workout." There is nothing, however, in Packles that discloses or suggests "an indication of an overlay to be displayed during a rebroadcast associated with [a] request"

Applicant presents at Reply Page 14 (emphasis in original):
Ciudad merely discloses that "the foreground area 110 of a video stream corresponds to the part of the video stream that depicts a videoconference participant." Applicant contends that the foreground area of Ciudad is not "an overlay" as recited in independent claim 1.

Applicant presents at Reply Page 14:
Applicant notes that, per MPEP § 2145, "[r]eliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention," Applicant submits that the foregoing deficiencies, in combination with the fact that the Office Action now applies five references in the pending rejections, do weigh against the alleged obviousness of Applicant's claim 1.

Applicant presents at Reply Page 15 (emphasis in original):
None of Ben, Packles, Asikainen, Evancha, Cohen, and Ciudad, whether considered alone or in combination, disclose or suggest all recitations of independent claim 1 (and, similarly, of independent claims 10 and 18) as amended herein. For example, Ben, Packles, Asikainen, Evancha, and Cohen are silent as to "comparing, via [a] processor, [a] request to calendar data," as now recited by amended independent claim 1. Moreover, while Evancha describes "an executable control operable to close the window such that the window (and the executable controls provided therein) is no longer displayed on the display," Evancha is silent as to a modification including a resizing of a video pane, as now required by amended independent claim 1.

The Examiner respectfully disagrees.
With respect to Applicant’s arguments against the teachings of Packles (Reply Page 13), it is the Examiner’s position that the interface of Figure 6 provides for “an indication of an overlay” by way of class information in element 612 as part of Scheduling Window 610.  The class information within Scheduling Window 610 is then displayed within Scheduled Class 602 (as shown in Fig. 6), thereby constituting an “overlay.”  Packles further discloses “causing display of the overlay during the rebroadcasting of the video of the workout” by way of display of information 612 including “First Aired Live 10/1/2017” within the interface of 602 (as shown in Fig. 6, described in [0078], and in accordance with the process of Fig. 5).
With respect to Applicant’s arguments against the teachings of Ciudad (Reply Page 14), the Examiner notes that “foreground area 110” was not cited as teaching the claimed “overlay.”  In particular, it is the Examiner’s position that Ciudad teaches “an indication of an overlay to be displayed during the rebroadcast associated with the request” by way of user selection of a background image (as described in [0036]); and “causing display of the overlay during the rebroadcasting of the video of the workout” by way of transmission of composite video stream sent to participants of a video conferencing environment at Step 550 of Fig. 5 (as described in [0038]).
In response to applicant's argument that the examiner has combined an excessive number of references (Reply Page 14), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  It is the Examiner’s position that the references are analogous art; usable together to provide predictable results. 
With respect to Applicant’s arguments regarding the limitation of “comparing, via the processor, the request to calendar data” (Reply Page 15), it is the Examiner’s position that Packles demonstrates selection of workout may provide an updated user interface that allows a user to schedule when the user will participate in the workout (at step 504 of Fig. 5, as descried in [0069,0070]) and processor may invite at least one of the one or more second users to participate in the workout at the time (as described in [0072]).
With respect to Applicant’s arguments regarding Evancha’s teaching of the limitation “the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane” (Reply Page 15), this argument is moot in view of a new grounds of rejection.
Therefore, the Examiner submits that the combination of Ben, Packles, Asikainen, Evancha, Cohen, and/or Ciudad teach the limitations of Claims 1, 10, and 18, as fully addressed in the current Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10, 11, 13-15, 18-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch et al. (US 2020/0016457 A1 “Ben”) in view of Packles et al. (US 2019/0184234 A1 “Packles”) in view of Asikainen et al. (US 2021/0008413 A1) in view of Todd (2018/0316944 A1) in view of Dotan-Cohen et al. (US 2019/0340554 A1 “Cohen”).
In regards to Claim 1, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
receiving, at a processor and from a compute device of a first user, a request that includes: an identifier of a workout performed at a first time, a list of users that identifies a plurality of users, and an indication of a second time after the first time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]); and an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]);
sending, to a compute device of a second user and a compute device of a third user, an invitation message that identifies the second time (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]);
receiving an invitation response associated with the second user and an invitation response associated with the third user, in response to the invitation message (remote users choose to complete workout, as described in [0048]); and
broadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]);
However, Ben does not explicitly demonstrate:
an indication of an overlay to be displayed during a rebroadcast associated with the request;
comparing, via the processor, the request to calendar data;
sending, to the compute device of the first user and based on the comparison, a session acknowledgment message;
rebroadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time; and
causing display of the overlay during the rebroadcasting of the video of the workout.
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
an indication of an overlay to be displayed during a rebroadcast associated with the request (interface of Fig. 6 including Scheduling Window 610 comprising information about the class, such as instructor identifier and first-aired date displayed within the interface of 602, as described in [0078]; with further reference to playback of the workout at 516 of Fig. 5, as descried in [0074]);
comparing, via the processor, the request to calendar data (selection of workout may provide an updated user interface that allows a user to schedule when the user will participate in the workout, at step 504 of Fig. 5, as descried in [0069,0070]);
sending, to the compute device of the first user and based on the comparison, a session acknowledgment message (receiving a response to the scheduling request as part of step 508, as described in [0071]);
rebroadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time (cause playback of pre-recorded workout on the display and syncing first user’s playback of pre-recorded workout on display associated with additional users in accordance with process steps 302 and 308 of Fig. 3, as described in [0049,0052]);
causing display of the overlay during the rebroadcasting of the video of the workout (Display of information 612 including “First Aired Live 10/1/2017” within the interface of 602, as shown in Fig. 6 and described in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
	The combination of Ben and Packles further discloses:
receiving, during the rebroadcasting and from the compute device of the first user, a signal representing a desired modification (Ben: system may monitor for completion of tasks and update the system based on the monitoring, as described in [0077] in accordance with step 808 of Fig. 8); and
in response to receiving the signal, sending a signal to modify the appearance of the video pane displayed at the client device of the first user based on the desired modification (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate a smart mirror of the first user, a smart mirror of the second user and a smart mirror of the third user.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a smart mirror of the first user, a smart mirror of the second user and a smart mirror of the third user (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
In a similar field of invention, Todd teaches a method and system for displaying an interactive multilayer stream with a plurality of video layers (Abstract).  Todd further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (appearance filters including selection of desired degrees of transparency or opacity, as described in [0272,0291]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (user controls including resize of the overlay, as described in [0272,0274,0291]).
Each of Ben, Packles, and Todd teach similar techniques for the display of multilayered interactive content.  Tood further discloses a known technique for modifying an overlay of interactive content by way of appearance filtering and resizing functionality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interactive content display technique of Ben and Packles to include the appearance filtering and resizing functionality of Todd in order to improve the entertainment experience (as Todd suggest in [0018,0027]).
However, the combination does not explicitly demonstrate:
receiving, during the rebroadcasting and from at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user, a message addressed to a recipient compute device that includes at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user;
verifying that the message is permissioned to be sent to the recipient compute device: and
in response to verifying that the message is permissioned to be sent to the recipient compute device, sending a signal to cause the message to be output by the recipient compute device.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
receiving, during the rebroadcasting and from at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user, a message addressed to a recipient compute device that includes at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user (conversation data including messages between users, as described in [0138]);
verifying that the message is permissioned to be sent to the recipient compute device (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]); and
in response to verifying that the message is permissioned to be sent to the recipient compute device, sending a signal to cause the message to be output by the recipient compute device (operations of Message Manage 264 to permit communication to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).
In regards to Claim 2, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, wherein:
the compute device of the first user is at least one of a smart phone of the first user or a smart mirror of the first user (Ben: network devices including Smart Phone 114, as described in [0035]);
the compute device of the second user is at least one of a smart phone of the second user or the smart mirror of the second user (Ben: network devices including Smart Phone 114, as described in [0035]); and
the compute device of the third user is at least one of a smart phone of the third user or the smart mirror of the third user (Ben: network devices including Smart Phone 114, as described in [0035]).
In regards to Claim 3, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, wherein:
receiving, at the compute device of the first user from the compute device of the second user, a live stream of the second user exercising during the workout and captured by a camera of the smart mirror of the second user (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]);
displaying, at the smart mirror of the first user, the live stream of the second user during the workout (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]); and
sending, from the compute device of the first user to the compute device of the second user, a live stream of the first user exercising during the workout and capture by a camera of the smart mirror of the first user, to cause the smart mirror of the second user to display during the workout the live stream of the first user (Ben: User Video Feed 408, as described in [0057]).
In regards to Claim 4, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, wherein the plurality of users is a first plurality of users (Ben: remote user may choose to complete such workout collaboratively by forming a team, as described in [0048]), the method further comprising:
rebroadcasting the video of the workout to a second plurality of users at a third time different from the first time, the first plurality of users being a subset of the second plurality of users (Ben: workout automatically modified through the user interface of the networked device to accommodate additional users including if the user chooses to complete a workout in collaboration with multiple other users, as described in [0049]; Packles: event scheduling interface of Fig. 6 including date selection by way of Calendar 608, as described in [0078] with repeatable results).
In regards to Claim 6, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, wherein the rebroadcasting includes rebroadcasting the video of the workout to the smart mirror of the first user, the smart mirror of the second user and the smart mirror of the third user without rebroadcasting the video of the workout to a smart mirror of a user not included within the plurality of users (Ben: interface of Fig. 5 including user video feed from Users 510, 520, 530, and 540, as described in [0058]).
In regards to Claim 7, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, further comprising:
receiving, during the second time, at least one of feedback data or sensor data from at least one of the compute device of the first user, the compute device of the second user or the compute device of the third user (Ben: update sensor data and progress bars at 808 of Fig. 8, as described in [0077]); and
sending, during the second time, the at least one of feedback data or sensor data to a remaining at least one of the compute device of the first user, the compute device of the second user or the compute device of the third user (Ben: alteration of output based on monitored sensor data, as described in [0078]; with further reference to operations of Live Sensor Data Storage 710 for receiving and distributing, as described in [0069]).

In regards to Claim 10, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
sending, from a compute device of a first user to a server, a request to cause the server to send, to a compute device of a second user and a compute device of a third user, an invitation message that identifies a second time (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]), 
the request including an identifier of a workout performed at a first time before the second time, a list of users that identifies a plurality of users, an indication of the second time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]), an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]);
receiving, after the sending, a video of the workout that is broadcast to a client device of the first user, a client device of the second user and a client device of the third user (operations of Content Distribution Network 708 for providing multimedia content to the networked devices for display on the user interface, as described in [0070]); and
displaying, at the second time and at the client device of the first user, the video of the workout while the video of the workout is also displayed at the second time at the client device of the second user and the client device of the third user (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]).
However, Ben does not explicitly demonstrate:
an indication of an overlay to be displayed during a rebroadcast associated with the request;
receiving, after sending and from the server, a session acknowledgment message generated by the server based on a comparison between the request and calendar data;
the receiving the video step including the video of the workout that is rebroadcast; and
causing display of the overlay during the rebroadcasting of the video of the workout.
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
an indication of an overlay to be displayed during a rebroadcast associated with the request (interface of Fig. 6 including Scheduling Window 610 comprising information about the class, such as instructor identifier and first-aired date displayed within the interface of 602, as described in [0078]; with further reference to playback of the workout at 516 of Fig. 5, as descried in [0074]);
receiving, after sending and from the server, a session acknowledgment message generated by the server based on a comparison between the request and calendar data (response to the scheduling request as part of step 508, as described in [0071]; with further reference to processor may invite at least one of the one or more second users to participate in the workout at the time, as described in [0072]);
the receiving the video step including the video of the workout that is rebroadcast (pre-recorded workout class, as described in [0062]); and
causing display of the overlay during the rebroadcasting of the video of the workout (Display of information 612 including “First Aired Live 10/1/2017” within the interface of 602, as shown in Fig. 6 and described in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
	The combination of Ben and Packles further discloses:
sending, from the compute device of the first user to the server, a signal representing a desired modification to a video pane displayed at the client device of the first user during the display of the video of the workout at the client device of the first user (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate that the client device is a smart mirror.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a client device including a smart mirror (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
In a similar field of invention, Todd teaches a method and system for displaying an interactive multilayer stream with a plurality of video layers (Abstract).  Todd further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (appearance filters including selection of desired degrees of transparency or opacity, as described in [0272,0291]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (user controls including resize of the overlay, as described in [0272,0274,0291]).
Each of Ben, Packles, and Todd teach similar techniques for the display of multilayered interactive content.  Tood further discloses a known technique for modifying an overlay of interactive content by way of appearance filtering and resizing functionality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interactive content display technique of Ben and Packles to include the appearance filtering and resizing functionality of Todd in order to improve the entertainment experience (as Todd suggest in [0018,0027]).
However, the combination does not explicitly demonstrate:
sending, during the rebroadcast, from the compute device of the first user, and to the server, a message addressed to a recipient compute device that includes at least one of the compute device of the second user or the compute device of the third user, the server configured to verify that the message is permissioned to be sent to the recipient compute device.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
sending, during the rebroadcast, from the compute device of the first user, and to the server, a message addressed to a recipient compute device that includes at least one of the compute device of the second user or the compute device of the third user (Interface Manager 260 operated in the cloud and comprising Message Manager 264 facilitating conversation data including messages between users, as described in [0138]), the server configured to verify that the message is permissioned to be sent to the recipient compute device (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).
In regards to Claim 11, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, wherein:
the compute device of the first user is at least one of a smart phone of the first user or a smart mirror of the first user (Ben: network devices including Smart Phone 114, as described in [0035]);
the compute device of the second user is at least one of a smart phone of the second user or the smart mirror of the second user (Ben: network devices including Smart Phone 114, as described in [0035]); and
the compute device of the third user is at least one of a smart phone of the third user or the smart mirror of the third user (Ben: network devices including Smart Phone 114, as described in [0035]).
In regards to Claim 13, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, wherein:
receiving, at the compute device of the first user from the compute device of the second user, a live stream of the second user exercising during the workout and captured by a camera of the smart mirror of the second user (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]);
displaying, at the smart mirror of the first user, the live stream of the second user during the workout (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]); and
sending, from the compute device of the first user to at least one of the compute device of the second user or the compute device of the third user, a live stream of the first user exercising during the workout and captured by a camera of the smart mirror of the first user, to cause at least one the smart mirror of the second user or the smart mirror of the third user to display during the workout the live stream of the first user (Ben: User Video Feed 408, as described in [0057]).
In regards to Claim 14, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, wherein sending the request includes sending the request to cause the server to rebroadcast the video of the workout to the smart mirror of the second user in response to the server receiving an invitation response from the compute device of the second user and to the smart mirror of the third user in response to the server receiving an invitation response from the compute device of the third user (Ben: monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]; Packles: pre-recorded workout class, as described in [0062]).
In regards to Claim 15, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, further comprising:
sending, during the second time and from the compute device of the first user, at least one of feedback data or sensor data to at least one of the compute device of the second user or the compute device of the third user (Ben: update sensor data and progress bars at 808 of Fig. 8, as described in [0077]); and
receiving and displaying, during the second time and at the compute device of the first user, at least one of feedback data or sensor data of the compute device of the second user (Ben: alteration of output based on monitored sensor data, as described in [0078]; with further reference to operations of Live Sensor Data Storage 710 for receiving and distributing, as described in [0069]).
In regards to Claim 25, the combination of Ben, Packles, Asikainen, Todd, and Cohen teach the method of claim 10, further comprising displaying, at the second time and at the smart mirror of the first user, live video of the first user (Ben: real time communication between remote users via audio and video, as described in [0070]).

In regards to Claim 18, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
receiving, (1) in response to a request sent from a compute device of a first user to a server and (2) at a compute device of a second user, an invitation message that identifies a second time, the invitation message also being received at a compute device of a third user in response to the request sent from the compute device of the first user (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]),
the request including an identifier of a workout performed at a first time before the second time, a list of users that identifies a plurality of users, an indication of the second time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]); and an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]).
sending, (1) in response to the invitation message and (2) from the compute device of the second user to the server, an invitation response associated with the second user (remote users choose to complete workout, as described in [0048]);
receiving, after the sending, a video of the workout that is broadcast to a client device of the first user, a client device of the second user and a client device of the third user (operations of Content Distribution Network 708 for providing multimedia content to the networked devices for display on the user interface, as described in [0070]); and
displaying, at the second time and at the client device of the second user, the video of the workout while the video of the workout is also displayed at the second time at the client device of the first user and the client device of the third user (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]).
However, Ben does not explicitly demonstrate:
an indication of an overlay to be displayed during a rebroadcast associated with the request; and
causing display of the overlay during the rebroadcasting of the video of the workout.
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
an indication of an overlay to be displayed during a rebroadcast associated with the request (interface of Fig. 6 including Scheduling Window 610 comprising information about the class, such as instructor identifier and first-aired date displayed within the interface of 602, as described in [0078]; with further reference to playback of the workout at 516 of Fig. 5, as descried in [0074]); and
causing display of the overlay during the rebroadcasting of the video of the workout (Display of information 612 including “First Aired Live 10/1/2017” within the interface of 602, as shown in Fig. 6 and described in [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
	The combination of Ben and Packles further discloses:
sending, from the compute device of the second user to the server, a signal representing a desired modification to a video pane displayed at the client device of the second user during the display of the video of the workout at the smart mirror of the second user (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate that the client device is a smart mirror.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a client device including a smart mirror (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
In a similar field of invention, Todd teaches a method and system for displaying an interactive multilayer stream with a plurality of video layers (Abstract).  Todd further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (appearance filters including selection of desired degrees of transparency or opacity, as described in [0272,0291]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (user controls including resize of the overlay, as described in [0272,0274,0291]).
Each of Ben, Packles, and Todd teach similar techniques for the display of multilayered interactive content.  Tood further discloses a known technique for modifying an overlay of interactive content by way of appearance filtering and resizing functionality.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interactive content display technique of Ben and Packles to include the appearance filtering and resizing functionality of Todd in order to improve the entertainment experience (as Todd suggest in [0018,0027]).
However, the combination does not explicitly demonstrate:
receiving, at the compute device of the second user and from the server, a representation of a message that was (1) sent to the server from at least one of the compute device of the first user or the compute device of the third user prior to the compute device of the second user receiving the representation of the message from the server, and (2) inspected by the server to verify that the message is permissioned to be sent to the compute device of the second user prior to the compute device of the second user receiving the representation of the message; and
causing the message to be output by the compute device of the second user.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
receiving, at the compute device of the second user and from the server, a representation of a message that was (1) sent to the server from at least one of the compute device of the first user or the compute device of the third user prior to the compute device of the second user receiving the representation of the message from the server (Interface Manager 260 operated in the cloud and comprising Message Manager 264 facilitating conversation data including messages between users, as described in [0138]), and (2) inspected by the server to verify that the message is permissioned to be sent to the compute device of the second user prior to the compute device of the second user receiving the representation of the message (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]); and
causing the message to be output by the compute device of the second user (operations of Message Manage 264 to permit communication to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).
In regards to Claim 19, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 18, wherein:
the compute device of the first user is at least one of a smart phone of the first user or a smart mirror of the first user (Ben: network devices including Smart Phone 114, as described in [0035]);
the compute device of the second user is at least one of a smart phone of the second user or the smart mirror of the second user (Ben: network devices including Smart Phone 114, as described in [0035]); and
the compute device of the third user is at least one of a smart phone of the third user or the smart mirror of the third user (Ben: network devices including Smart Phone 114, as described in [0035]).
In regards to Claim 20, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 18, wherein:
receiving, at the compute device of the second user from the compute device of the first user, a live stream of the first user exercising during the workout and captured by a camera of the smart mirror of the first user (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]);
displaying, at the smart mirror of the second user, the live stream of the first user during the workout (Ben: interface of Fig. 5 including User 2 video feed, as described in [0058]; with further reference to networked device comprising a camera, as described in [0055]); and
sending, from the compute device of the second user to the compute device of the first user, a live stream of the second user exercising during the workout and capture by a camera of the smart mirror of the second user, to cause the smart mirror of the first user to display during the workout the live stream of the second user (Ben: User Video Feed 408, as described in [0057]).
In regards to Claim 22, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 18, further comprising:
sending, during the second time and from the compute device of the second user, at least one of feedback data or sensor data to at least one of the compute device of the first user or the compute device of the third user (Ben: update sensor data and progress bars at 808 of Fig. 8, as described in [0077]); and
receiving and displaying, during the second time and at the compute device of the first user, at least one of: feedback data of the compute device of the first user, sensor data of the compute device of the first user, feedback data of the compute device of the third user, or sensor data of the compute device of the third user (Ben: alteration of output based on monitored sensor data, as described in [0078]; with further reference to operations of Live Sensor Data Storage 710 for receiving and distributing, as described in [0069]).


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Todd, and Cohen in view of Svensson (US 2009/0291726 A1).
In regards to Claim 5, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, sending, to a compute device of a fourth user, an invitation message that identifies the second time (Ben: system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]).
However, the combination does not explicitly demonstrate further comprising:
receiving no response or a decline-invitation response from the compute device of the fourth user,
the rebroadcasting including rebroadcasting the video of the workout to the smart mirror of the first user, the smart mirror of the second user and the smart mirror of the third user without rebroadcasting the video of the workout to a smart mirror of the fourth user.
In a similar field of invention, Svensson teaches a method and system for participating in an athletic event with a remotely-located competitor using first and second wireless communication devices (Abstract).  Svensson further discloses:
receiving no response or a decline-invitation response from the compute device of the fourth user (operations of Athletic Competition Server 115 involved in scheduling the athletic event and receiving replies including a decline of the invitation, as described in [0048]),
the rebroadcasting including rebroadcasting the video of the workout to the smart mirror of the first user, the smart mirror of the second user and the smart mirror of the third user without rebroadcasting the video of the workout to a smart mirror of the fourth user (operations of Athletic Competition Application 232 establishing a wireless communication connection with wireless competition devices associated with the competitor who initiated the event, as described in [0078]; with further reference to the process of Challenging a Friend, as described in [0073]).
Each of Ben, Asikainen, and Svensson teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Svensson further discloses a known technique for accommodating a decline action with respect to an invitation to participate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group exercise coordination technique of Ben and Asikainen to include the invitation declining technique of Svensson in order to provide feedback to the inviting user as to the intentions of the competitor (as Svensson suggest in [0073]).
In regards to Claim 8, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, but does not explicitly demonstrate further comprising:
receiving, from the compute device of the first user and before receiving the request that includes the indication of the second time, a request that includes the identifier of the workout performed at the first time, the list of users that identifies the plurality of users, and an indication of a third time after the first time and different from the second time;
determining at least one of the second user and the third user is not available at the third time; and
sending, to the compute device of the first user, an indication that the at least one of the second user and the third user is not available at the third time,
the receiving the request that includes the indication of the second time being performed in response to the indication that the at least one of the second user and the third user is not available at the third time.
In a similar field of invention, Svensson teaches a method and system for participating in an athletic event with a remotely-located competitor using first and second wireless communication devices (Abstract).  Svensson further discloses:
receiving, from the compute device of the first user and before receiving the request that includes the indication of the second time, a request that includes the identifier of the workout performed at the first time, the list of users that identifies the plurality of users, and an indication of a third time after the first time and different from the second time (list of available events received prior to the associated start times, as described in [0056]);
determining at least one of the second user and the third user is not available at the third time (operations of Athletic Competition Server 115 involved in scheduling the athletic event and receiving replies including a decline of the invitation, as described in [0048]); and
sending, to the compute device of the first user, an indication that the at least one of the second user and the third user is not available at the third time (receiving replies including a decline of the invitation, as described in [0048]),
the receiving the request that includes the indication of the second time being performed in response to the indication that the at least one of the second user and the third user is not available at the third time (list of available events received prior to the associated start times, as described in [0056]).
Each of Ben, Packles, Asikainen, and Svensson teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Svensson further discloses a known technique for accommodating a decline action with respect to an invitation to participate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group exercise coordination technique of Ben and Asikainen to include the invitation declining technique of Svensson in order to provide feedback to the inviting user as to the intentions of the competitor (as Svensson suggest in [0073]).


Claims 9, 16, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Todd, and Cohen in view of Poure et al. (US 2018/0140903 A1 “Poure”).
In regards to Claim 9, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, but does not explicitly demonstrate further comprising:
receiving, from the smart mirror of the first user, a performance metric of the first user during the workout;
sending, to the smart mirror of the second user, the performance metric of the first user to cause the smart mirror of the second user to display the performance metric of the first user while a performance metric of the second user is also displayed during the workout;
receiving, from the smart mirror of the second user, the performance metric of the second user during the workout; and
sending, to the smart mirror of the first user, the performance metric of the second user while the performance metric of the first user is also displayed during the workout.
	In a similar field of invention, Poure teaches a exercise method and system including remote interaction with other users (as descried in [0054]).  Poure further discloses:
receiving, from the smart mirror of the first user, a performance metric of the first user during the workout (performance data from Sensors 270 provided to User Interface 200, as described in [0135] and shown in Fig. 5);
sending, to the smart mirror of the second user, the performance metric of the first user to cause the smart mirror of the second user to display the performance metric of the first user while a performance metric of the second user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]);
receiving, from the smart mirror of the second user, the performance metric of the second user during the workout (performance data from Sensors 270 provided to User Interface 200, as described in [0135] and shown in Fig. 5); and
sending, to the smart mirror of the first user, the performance metric of the second user while the performance metric of the first user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]).
	Each of Ben, Packles, Asikainen, and Poure teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Poure further discloses a known technique for displaying mutual performance data among the group exercise participants.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the group exercise coordination technique of Ben an Asikainen to include the mutual performance data display technique of Poure in order to mimic in-person exercise classes (as Poure suggest in [0138]). 

In regards to Claim 16, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, but does not explicitly demonstrate further comprising:
receiving, during the second time, a live video from at least one of the compute device of the second user or the compute device of the third user,
the displaying including displaying simultaneously, during the second time, the video of the workout and the live video from the at least one of the compute device of the second user or the compute device of the third user,
a reflection of the first user being visible on the smart mirror of the first user simultaneously with the displaying of the video of the workout and the live video from the at least one of the compute device of the second user or the compute device of the third user.
In a similar field of invention, Poure teaches a exercise method and system including remote interaction with other users (as descried in [0054]).  Poure further discloses:
receiving, during the second time, a live video from at least one of the compute device of the second user or the compute device of the third user (interface of Fig. 8 including video streams of other class participates, as described in [0138]),
the displaying including displaying simultaneously, during the second time, the video of the workout and the live video from the at least one of the compute device of the second user or the compute device of the third user (interface of Fig. 8 displaying sub-windows 274 and primary window 276, as described in [0138]),
a reflection of the first user being visible on the smart mirror of the first user simultaneously with the displaying of the video of the workout and the live video from the at least one of the compute device of the second user or the compute device of the third user (Display 104 including some or all of its area that can reflect the image of the User 106, as described in [0109] and shown in Fig. 4).
Each of Ben, Packles, Asikainen, and Poure teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Poure further discloses a known technique for displaying mutual performance data among the group exercise participants.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the group exercise coordination technique of Ben an Asikainen to include the mutual performance data display technique of Poure in order to mimic in-person exercise classes (as Poure suggest in [0138]).
In regards to Claim 17, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 10, but does not explicitly demonstrate further comprising:
sending, from the smart mirror of the first user, a performance metric of the first user during the workout to cause the smart mirror of the second user to display the performance metric of the first user while a performance metric of the second user is also displayed during the workout;
receiving, at the smart mirror of the first user, the performance metric of the second user; and
displaying, at the smart mirror of the first user, the performance metric of the first user while a performance metric of the second user is also displayed during the workout.
In a similar field of invention, Poure teaches a exercise method and system including remote interaction with other users (as descried in [0054]).  Poure further discloses:
sending, from the smart mirror of the first user, a performance metric of the first user during the workout to cause the smart mirror of the second user to display the performance metric of the first user while a performance metric of the second user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]);
receiving, at the smart mirror of the first user, the performance metric of the second user (performance data from Sensors 270 provided to User Interface 200, as described in [0135] and shown in Fig. 5); and
displaying, at the smart mirror of the first user, the performance metric of the first user while a performance metric of the second user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]).
Each of Ben, Packles, Asikainen, and Poure teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Poure further discloses a known technique for displaying mutual performance data among the group exercise participants.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the group exercise coordination technique of Ben an Asikainen to include the mutual performance data display technique of Poure in order to mimic in-person exercise classes (as Poure suggest in [0138]).

In regards to Claim 23, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 18, but does not explicitly demonstrate further comprising:
sending, from the smart mirror of the second user, a performance metric of the second user during the workout to cause the smart mirror of the first user to display the performance metric of the second user while a performance metric of the first user is also displayed during the workout;
receiving, at the smart mirror of the second user, the performance metric of the first user; and
displaying, at the smart mirror of the second user, the performance metric of the first user while the performance metric of the second user is also displayed during the workout.
In a similar field of invention, Poure teaches a exercise method and system including remote interaction with other users (as descried in [0054]).  Poure further discloses:
sending, from the smart mirror of the second user, a performance metric of the second user during the workout to cause the smart mirror of the first user to display the performance metric of the second user while a performance metric of the first user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]);
receiving, at the smart mirror of the second user, the performance metric of the first user (performance data from Sensors 270 provided to User Interface 200, as described in [0135] and shown in Fig. 5); and
displaying, at the smart mirror of the second user, the performance metric of the first user while the performance metric of the second user is also displayed during the workout (interface of Fig. 8 including video streams of other class participates, as described in [0138]).
Each of Ben, Asikainen, and Poure teach similar techniques for coordinating a group exercise activity among a plurality of remote users.  Poure further discloses a known technique for displaying mutual performance data among the group exercise participants.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the group exercise coordination technique of Ben an Asikainen to include the mutual performance data display technique of Poure in order to mimic in-person exercise classes (as Poure suggest in [0138]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Todd, and Cohen in view of Ray (US 2018/0028896 A1).
In regards to Claim 24, the combination of Ben, Packles, Todd, and Cohen teach the method of claim 1, but does not explicitly demonstrate wherein the signal is a first signal, the method further comprising:
receiving, during the rebroadcasting and from the compute device of the first user, a second signal representing a request to close the video pane; and
in response to receiving the second signal, stopping the display of the video pane at the smart mirror of the first user.
	In a similar field of invention, Evancha teaches a method and system for transmitting electronic content associated with an exercise class (Abstract).  Evancha further disclose:
receiving, during the rebroadcasting and from the compute device of the first user, a second signal representing a request to close the video pane (activation of Executable Control 432 operable to close Window 418, as shown in Fig. 4 and described in [0068]); and
in response to receiving the second signal, stopping the display of the video pane at the smart mirror of the first user (close Window 418 such that the Window 418 is no longer displayed in Display 402 in response to activation of Executable Control 432, as described in [0068]).
Both Ben and Evancha teach similar techniques for facilitating a group exercise class among a plurality of remote users.  Evancha further discloses a known technique for providing a means for controlling the display of a video pane including stopping the display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group exercise technique of Ben to include the window close function of Evancha in order to provide the end user with a means for modifying and customizing the experience (as Evancha suggest in [0068]).


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ben, Packles, Asikainen, Todd, and Cohen in view of Ray (US 2018/0028896 A1).
In regards to Claim 26, the combination of Ben, Packles, Asikainen, Todd, and Cohen teaches the method of claim 1, but does not explicitly demonstrate wherein the overlay includes the appearance filter, and the appearance filter is configured to obscure a background associated with the first user.
In a similar field of invention, Ray teaches a method and system for implementing an exercise apparatus including image capture and biometric feedback functions (Abstract).  Ray further discloses wherein the overlay includes the appearance filter, and the appearance filter is configured to obscure a background associated with the first user (background images captured by Camera 32 may be automatically obscured, as described in [0101]).
Both Ben and Ray teach similar techniques for implementing a virtual fitness platform.  Ray further discloses a known technique of modifying the background image associated with the captured image of a participant user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual fitness platform of Ben to include the background image modification technique of Ray in order to protect the privacy of the user (as Ray suggest in [0101]).
In regards to Claim 27, the combination of Ben, Packles, Asikainen, Todd, Cohen teaches the method of claim 1, but does not explicitly demonstrate wherein the overlay includes the appearance filter, and the appearance filter is configured to modify an appearance of a representation of the first user.
In a similar field of invention, Ray teaches a method and system for implementing an exercise apparatus including image capture and biometric feedback functions (Abstract).  Ray further discloses wherein the overlay includes the appearance filter, and the appearance filter is configured to modify an appearance of a representation of the first user (background images captured by Camera 32 may be automatically obscured, as described in [0101]).
Both Ben and Ray teach similar techniques for implementing a virtual fitness platform.  Ray further discloses a known technique of modifying the background image associated with the captured image of a participant user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual fitness platform of Ben to include the background image modification technique of Ray in order to protect the privacy of the user (as Ray suggest in [0101]).


Second Grounds of Rejection
Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Chanoch et al. (US 2020/0016457 A1 “Ben”) in view of Packles et al. (US 2019/0184234 A1 “Packles”) in view of Asikainen et al. (US 2021/0008413 A1) in view of Ciudad et al. (2008/0303949 A1 “Ciudad”) in view of Dotan-Cohen et al. (US 2019/0340554 A1 “Cohen”).
In regards to Claim 1, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
receiving, at a processor and from a compute device of a first user, a request that includes: an identifier of a workout performed at a first time, a list of users that identifies a plurality of users, and an indication of a second time after the first time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]); and an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]);
sending, to a compute device of a second user and a compute device of a third user, an invitation message that identifies the second time (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]);
receiving an invitation response associated with the second user and an invitation response associated with the third user, in response to the invitation message (remote users choose to complete workout, as described in [0048]); and
broadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]);
However, Ben does not explicitly demonstrate:
comparing, via the processor, the request to calendar data;
sending, to the compute device of the first user and based on the comparison, a session acknowledgment message; and
rebroadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time; and
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
comparing, via the processor, the request to calendar data (selection of workout may provide an updated user interface that allows a user to schedule when the user will participate in the workout, at step 504 of Fig. 5, as descried in [0069,0070]);
sending, to the compute device of the first user and based on the comparison, a session acknowledgment message (receiving a response to the scheduling request as part of step 508, as described in [0071]); and
rebroadcasting, in response to the invitation response associated with the second user and the invitation response associated with the third user, a video of the workout at the second time (cause playback of pre-recorded workout on the display and syncing first user’s playback of pre-recorded workout on display associated with additional users in accordance with process steps 302 and 308 of Fig. 3, as described in [0049,0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
	The combination of Ben and Packles further discloses:
receiving, during the rebroadcasting and from the compute device of the first user, a signal representing a desired modification (Ben: system may monitor for completion of tasks and update the system based on the monitoring, as described in [0077] in accordance with step 808 of Fig. 8); and
in response to receiving the signal, sending a signal to modify the appearance of the video pane displayed at the client device of the first user based on the desired modification (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate a smart mirror of the first user, a smart mirror of the second user and a smart mirror of the third user.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a smart mirror of the first user, a smart mirror of the second user and a smart mirror of the third user (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video;
an indication of an overlay to be displayed during the rebroadcast associated with the request;
causing display of the overlay during the rebroadcasting of the video of the workout; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
	In a similar field of invention, Ciudad teaches a method and system for manipulating video streams in a videoconference session (Abstract).  Ciudad further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (selected image transformation such as blurring, pixelating, and resizing, as described in [0019]; with further reference to the process of Fig. 5 for generating transformed video, as introduced in [0031]);
an indication of an overlay to be displayed during the rebroadcast associated with the request (user selection of a background image, as described in [0036]);
causing display of the overlay during the rebroadcasting of the video of the workout (transmission of composite video stream sent to participants of a video conferencing environment at Step 550 of Fig. 5, as described in [0038]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (selected image transformation including resizing, as described in [0019]).
	Both Ben and Ciudad teach similar techniques for facilitating a group video session.  Ciudad further discloses a known technique for generating an overlay modifying the video broadcast of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group video session technique of Ben to include the overlay modification technique of Ciudad in order to provide the end user with a means for customizing the videoconferencing experience (as Ciudad suggest in [0002]).
However, the combination does not explicitly demonstrate:
receiving, during the rebroadcasting and from at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user, a message addressed to a recipient compute device that includes at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user;
verifying that the message is permissioned to be sent to the recipient compute device: and
in response to verifying that the message is permissioned to be sent to the recipient compute device, sending a signal to cause the message to be output by the recipient compute device.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
receiving, during the rebroadcasting and from at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user, a message addressed to a recipient compute device that includes at least one of the compute device of the first user, the compute device of the second user, or the compute device of the third user (conversation data including messages between users, as described in [0138]);
verifying that the message is permissioned to be sent to the recipient compute device (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]); and
in response to verifying that the message is permissioned to be sent to the recipient compute device, sending a signal to cause the message to be output by the recipient compute device (operations of Message Manage 264 to permit communication to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).

In regards to Claim 10, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
sending, from a compute device of a first user to a server, a request to cause the server to send, to a compute device of a second user and a compute device of a third user, an invitation message that identifies a second time (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]),
the request including an identifier of a workout performed at a first time before the second time, a list of users that identifies a plurality of users, an indication of the second time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]), an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]);
receiving, after the sending, a video of the workout that is broadcast to a client device of the first user, a client device of the second user and a client device of the third user (operations of Content Distribution Network 708 for providing multimedia content to the networked devices for display on the user interface, as described in [0070]); and
displaying, at the second time and at the client device of the first user, the video of the workout while the video of the workout is also displayed at the second time at the client device of the second user and the client device of the third user (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]).
However, Ben does not explicitly demonstrate:
receiving, after sending and from the server, a session acknowledgment message generated by the server based on a comparison between the request and calendar data; and
the receiving the video step including the video of the workout that is rebroadcast.
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
receiving, after sending and from the server, a session acknowledgment message generated by the server based on a comparison between the request and calendar data (response to the scheduling request as part of step 508, as described in [0071]; with further reference to processor may invite at least one of the one or more second users to participate in the workout at the time, as described in [0072]); and
the receiving the video step including the video of the workout that is rebroadcast (pre-recorded workout class, as described in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
The combination of Ben and Packles further discloses:
sending, from the compute device of the first user to the server, a signal representing a desired modification to a video pane displayed at the client device of the first user during the display of the video of the workout at the client device of the first user (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate that the client device is a smart mirror.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a client device including a smart mirror (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video;
an indication of an overlay to be displayed during a rebroadcast associated with the request;
causing display of the overlay during the rebroadcasting of the video of the workout; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
	In a similar field of invention, Ciudad teaches a method and system for manipulating video streams in a videoconference session (Abstract).  Ciudad further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (selected image transformation such as blurring, pixelating, and resizing, as described in [0019]; with further reference to the process of Fig. 5 for generating transformed video, as introduced in [0031]);
an indication of an overlay to be displayed during a rebroadcast associated with the request (user selection of a background image, as described in [0036]);
causing display of the overlay during the rebroadcasting of the video of the workout (transmission of composite video stream sent to participants of a video conferencing environment at Step 550 of Fig. 5, as described in [0038]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (selected image transformation including resizing, as described in [0019]).
Both Ben and Ciudad teach similar techniques for facilitating a group video session.  Ciudad further discloses a known technique for generating an overlay modifying the video broadcast of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group video session technique of Ben to include the overlay modification technique of Ciudad in order to provide the end user with a means for customizing the videoconferencing experience (as Ciudad suggest in [0002]).
However, the combination does not explicitly demonstrate:
sending, during the rebroadcast, from the compute device of the first user, and to the server, a message addressed to a recipient compute device that includes at least one of the compute device of the second user or the compute device of the third user, the server configured to verify that the message is permissioned to be sent to the recipient compute device.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
sending, during the rebroadcast, from the compute device of the first user, and to the server, a message addressed to a recipient compute device that includes at least one of the compute device of the second user or the compute device of the third user (Interface Manager 260 operated in the cloud and comprising Message Manager 264 facilitating conversation data including messages between users, as described in [0138]), the server configured to verify that the message is permissioned to be sent to the recipient compute device (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).

In regards to Claim 18, Ben teaches a method (generally shown in Fig. 8, as introduced in [0071]), comprising:
receiving, (1) in response to a request sent from a compute device of a first user to a server and (2) at a compute device of a second user, an invitation message that identifies a second time, the invitation message also being received at a compute device of a third user in response to the request sent from the compute device of the first user (system sending invite to users to participate in an exercise program in accordance with 804, as described in [0074]),
the request including an identifier of a workout performed at a first time before the second time, a list of users that identifies a plurality of users, an indication of the second time (identify exercise program at 802 and invite users to participate in exercise program at 804, as described in [0072-0075]; with further reference to [0079]); and an indication of a skill level of the workout (Experience Level 206 of Fig. 2, as described in [0041]).
sending, (1) in response to the invitation message and (2) from the compute device of the second user to the server, an invitation response associated with the second user (remote users choose to complete workout, as described in [0048]);
receiving, after the sending, a video of the workout that is broadcast to a client device of the first user, a client device of the second user and a client device of the third user (operations of Content Distribution Network 708 for providing multimedia content to the networked devices for display on the user interface, as described in [0070]); and
displaying, at the second time and at the client device of the second user, the video of the workout while the video of the workout is also displayed at the second time at the client device of the first user and the client device of the third user (monitor completion of tasks and update system based on monitoring at 808, as described in [0077,0078]; with further reference to the interface of Fig. 5, as described in [0058]).
However, Ben does not explicitly demonstrate:
a rebroadcast associated with the request.
In a similar field of invention, Packles teaches a method and system for coordinating workouts across remote exercise machines (Abstract).  Packles further discloses:
a rebroadcast associated with the request (interface of Fig. 6 including Scheduling Window 610 comprising information about the class, such as instructor identifier and first-aired date displayed within the interface of 602, as described in [0078]; with further reference to playback of the workout at 516 of Fig. 5, as descried in [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the workout coordination technique of Packles in order to simulate an exercise class with other users, in real time, despite the class having already taken place (as Packles suggest in [0010]).
	The combination of Ben and Packles further discloses:
sending, from the compute device of the second user to the server, a signal representing a desired modification to a video pane displayed at the client device of the second user during the display of the video of the workout at the smart mirror of the second user (Ben: system may update sensor data and progress bars including altering visual or audible output, as described in [0077,0078]).
Ben discloses a number of end user devices operatively communicating via the communication framework (as described in [0035]).  However, Ben does not describe the system in sufficient detail as to demonstrate that the client device is a smart mirror.
In a similar field of invention, Asikainen teaches a method and system for tracking physical activity of a user performing exercise movements (Abstract) and including live or on-demand classes (as introduced in [0040]).  Asikainen further discloses a client device including a smart mirror (Computing Devices 130 of Fig. 1A, as descried in [0033]; with particular reference to Personal Training Device 108 of Fig. 1B including full-length mirrored surface, as described in [0034]).
Both Ben and Asikainen teach similar techniques for facilitating a virtual group exercise session.  Asikainen further discloses a known technique for implementing a smart mirror as an end user device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the virtual group exercise session technique of Ben to include the smart mirror of Asikainen in order to provide a means for providing feedback and recommendations relating to performing exercise movements (as Asikainen suggest in [0005]).
However, the combination does not explicitly demonstrate:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video;
an indication of an overlay to be displayed during the rebroadcast associated with the request;
causing display of the overlay during the rebroadcasting of the video of the workout; and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane.
In a similar field of invention, Ciudad teaches a method and system for manipulating video streams in a videoconference session (Abstract).  Ciudad further discloses:
the overlay including at least one of an appearance filter, a dynamic effect, or an archive video (selected image transformation such as blurring, pixelating, and resizing, as described in [0019]; with further reference to the process of Fig. 5 for generating transformed video, as introduced in [0031]);
an indication of an overlay to be displayed during the rebroadcast associated with the request (user selection of a background image, as described in [0036]);
causing display of the overlay during the rebroadcasting of the video of the workout (transmission of composite video stream sent to participants of a video conferencing environment at Step 550 of Fig. 5, as described in [0038]); and
the signal representing a desired modification to an appearance of a video pane, the desired modification including resizing the video pane (selected image transformation including resizing, as described in [0019]).
Both Ben and Ciudad teach similar techniques for facilitating a group video session.  Ciudad further discloses a known technique for generating an overlay modifying the video broadcast of the end user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group video session technique of Ben to include the overlay modification technique of Ciudad in order to provide the end user with a means for customizing the videoconferencing experience (as Ciudad suggest in [0002]).
However, the combination does not explicitly demonstrate:
receiving, at the compute device of the second user and from the server, a representation of a message that was (1) sent to the server from at least one of the compute device of the first user or the compute device of the third user prior to the compute device of the second user receiving the representation of the message from the server, and (2) inspected by the server to verify that the message is permissioned to be sent to the compute device of the second user prior to the compute device of the second user receiving the representation of the message; and
causing the message to be output by the compute device of the second user.
In a similar field of invention, Cohen teaches a method and system for facilitating a group event (Abstract, [0005]).  Cohen further discloses:
receiving, at the compute device of the second user and from the server, a representation of a message that was (1) sent to the server from at least one of the compute device of the first user or the compute device of the third user prior to the compute device of the second user receiving the representation of the message from the server (Interface Manager 260 operated in the cloud and comprising Message Manager 264 facilitating conversation data including messages between users, as described in [0138]), and (2) inspected by the server to verify that the message is permissioned to be sent to the compute device of the second user prior to the compute device of the second user receiving the representation of the message (operations of Message Manager 264 including determining whether to permit communications to be presented on a user device, as described in [0174,0175]); and
causing the message to be output by the compute device of the second user (operations of Message Manage 264 to permit communication to be presented on a user device, as described in [0174,0175]).
Both Ben and Cohen teach similar techniques for facilitating collaborative interaction across end user devices.  Cohen further discloses a known technique for verifying that messages are permissioned to be sent to a recipient compute device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaborative interaction technique of Ben to include the message verification technique of Cohen in order to provide relevant and convenient notification to the end user (as Cohen suggest in [0175]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426